1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, Nevada Bar Number 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Boulevard, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendant
11   CHICAGO TITLE INSURANCE COMPANY
12   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
13
     Gary L. Compton, State Bar No. 1652
14   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
15
                               UNITED STATES DISTRICT COURT
16
                                         DISTRICT OF NEVADA
17

18
        U.S. BANK, N.A., AS TRUSTEE,               Case No.: 2:21-cv-00339-GMN-VCF
19
        SUCCESSOR IN INTEREST TO
        WACHOVIA BANK NATIONAL                      STIPULATION AND PROPOSED
20
        ASSOCIATION, AS TRUSTEE FOR GSAA            ORDER EXTENDING DEFENDANT
        HOME EQUITY TRUST 2005-11, ASSET-           CHICAGO TITLE INSURANCE
21
        BACKED CERTIFICATES, SERIES 2005-           COMPANY’S TIME TO RESPOND
        11,                                         TO MOTION FOR REMAND [ECF
22
                                                    No. 7] AND MOTION FOR FEES AND
                            Plaintiff,              COSTS [ECF No. 8]
23
                     vs.                            (Second Request)
24
        FIDELITY NATIONAL TITLE GROUP,
25
        INC., et al.,
26
                            Defendants.
27

28

        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     613488.1
1               Defendant Chicago Title Insurance Company (“Chicago Title”) and Plaintiff U.S. Bank
2    N.A. (“U.S. Bank”) (collectively, the “Parties”), by and through their counsel of record, hereby
3    stipulate and agree as follows:
4               1. On February 26, 2021, U.S. Bank filed its Complaint in the Eighth Judicial District
5                  Court, Case No. A-21-830198-C [ECF No. 1-1];
6               2. On February 26, 2021, Chicago Title filed a Petition for Removal to this Court [ECF
7                  No. 1];
8               3. On March 30, 2021, U.S. Bank filed a Motion for Remand [ECF No. 7] and Motion
9                  for Costs and Fees [ECF No. 8];
10              4. On April 9, 2021, Chicago Title filed a Stipulation and Proposed Order extending
11                 Chicago Title’s time to respond to the Motion for Remand and Motion for Fees and
12                 Costs to May 5, 2021;
13              5. Chicago Title’s deadline to respond to U.S. Bank’s Motion for Remand and Motion
14                 for Costs and Fees is currently May 5, 2021;
15              6. Chicago Title’s counsel is requesting an extension until June 2, 2021, to file its
16                 response to the pending Motion for Remand and Motion for Costs and Fees;
17              7. Chicago Title requests an extension of time to respond to the Motion for Remand and
18                 Motion for Costs and Fees to afford Chicago Title additional time to respond to the
19                 legal arguments set forth in U.S. Bank’s motions;
20              8. U.S. Bank does not oppose the requested extension;
21              9. This is the second request for an extension which is made in good faith and not for
22                 purposes of delay;
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                          1
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     613488.1
1               IT IS SO STIPULATED that Chicago Title’s deadline to respond to U.S. Bank’s Motion
2    for Remand [ECF No. 7] and Motion for Costs and Fees [ECF No. 8] is hereby extended through
3    and including June 2, 2021.
4

5    Dated: May 3, 2021                           EARLY SULLIVAN WRIGHT
                                                   GIZER & McRAE LLP
6
                                                  By:       /s/-- Sophia S. Lau
7                                                         SCOTT E. GIZER
                                                          SOPHIA S. LAU
8                                                         Attorneys for Defendant CHICAGO TITLE
                                                          INSURANCE COMPANY
9

10   Dated: May 3, 2021                           SINCLAIR BRAUN LLP
11                                                By:       /s/-Kevin S. Sinclair
                                                          KEVIN S. SINCLAIR
12
                                                          Attorneys for Defendant CHICAGO TITLE
                                                          INSURANCE COMPANY
13

14
     Dated: May 3, 2021                           WRIGHT FINLAY & ZAK, LLP
15
                                                  By:      /s/-Lindsay D. Robbins
16                                                        LINDSAY D. ROBBINS
                                                          Attorneys for Plaintiff U.S. BANK
17                                                        NATIONAL ASSOCIATION

18

19
                                                   IT IS SO ORDERED.
20
                                                               3 day of May, 2021
                                                   Dated this ____
21

22

23                                                 ___________________________
24
                                                   Gloria M. Navarro, District Judge
                                                   UNITED STATES DISTRICT COURT
25

26

27

28
                                                      2
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     613488.1
1                                        CERTIFICATE OF SERVICE
2

3               I hereby certify that on May 3, 2021, I electronically filed the foregoing with the Clerk of
4    the Court using the CM/ECF system which will send notification of such filling to the Electronic
5    Service List for this Case.
6               I declare under penalty of perjury under the laws of the United State of America that the
7    foregoing is true and correct.
8

9

10                                                  /s/ D’Metria Bolden
                                                     D’METRIA BOLDEN
11
                                                     An Employee of EARLY SULLIVAN
12                                                   WRIGHT GIZER & McRAE LLP

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           3
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     613488.1
